Shea, J.,
with whom Cioffi, J., joined, dissenting in part. I agree with part II and part III of the majority opinion, but disagree with part I, which gives a defendant a privilege to withhold prior statements of a defense witness that contradict his testimony in court.
The order of the trial court found erroneous by the majority was not issued at any pretrial disclosure proceeding but during trial after the defendant’s witness Delores Jackson had testified in support of his alibi. It was an order for discovery of evidence then in court in the possession of the defendant. Such orders have commonly been used in the courts of this state for the purpose of disclosing to a cross-examiner any prior inconsistent statements of a witness after completion of his direct testimony.
“An order to produce can be entered by the court in the course of a trial as to any document then in court and in the possession of the party against whom the order to produce is entered . . . . ” Brown v. Connecticut Light & Power Co., 145 Conn. 290, 295, 141 A.2d 634 (1958). An order to produce does not make the document automatically available for inspection by opposing counsel, because the court must first ascertain whether it contains irrelevant or privileged material that could not properly be used at trial. Banks v. Connecticut Ry. & Lighting Co., 79 Conn. 116, 118-19, 64 A. 14 (1906). Where the document contains prior inconsistent statements of a witness, the court should *275permit counsel to examine the statement, except for irrelevant or privileged matters. Hurley v. Connecticut Co., 118 Conn. 276, 284, 172 A. 86 (1934).
Before the advent of Practice Book § 752, requiring statements of a prosecution witness to be disclosed after he has testified on direct examination, the rule developed in Brown and Hurley had been deemed applicable to both civil and criminal cases. State v. Clemente, 166 Conn. 501, 511-16, 353 A.2d 723 (1974); State v. Pikul, 150 Conn. 195, 202, 187 A.2d 442 (1962); State v. Pambianchi, 139 Conn. 543, 548, 95 A.2d 695 (1953); State v. Hayes, 127 Conn. 543, 601-602, 18 A.2d 895 (1941). In all of these cases statements of prosecution witnesses in the possession of the state’s attorney were required to be produced for examination by the court for the purpose of ascertaining whether they contained inconsistencies with the testimony of a witness. Although this case appears to be the first criminal case in this state involving the production of statements of defense witnesses in the possession of the defendant, the clear implication of these authorities is that the Brown-Hurley rule is applicable to witnesses for the defense as well as the prosecution in both criminal and civil cases.
Practice Book § 752 modifies our previous procedure with respect to disclosure of prosecution witness statements by removing the trial judge’s preliminary inspection of the statement for inconsistencies as a prerequisite to making the statement available to the defendant. The rule leaves no room for the exercise of trial judge discretion, but mandates delivery of the statement after the prosecution witness has testified on direct examination. The Brown-Hurley rule, as applied to the statements of defense witnesses, would entitle a defendant to the exercise of such discretion before being compelled to surrender such statements. In this case it does not appear that the trial judge did *276conduct a preliminary examination of the statement of the defense witness Delores Jackson before ordering it to be delivered to the prosecutor. This deviation from the Brown-Hurley rule, however, was harmless because it is undisputed that her statement contained a glaring and significant inconsistency with her testimony. We need not be concerned in any event, since there must be a retrial because of the rulings concerning the testimony of the rape crisis counselor. At the new trial another judge should not be foreclosed from exercising his discretion to permit disclosure of this highly material inconsistency in the event that Jackson should again be called as a defense witness.
The majority does not address the claim of the defendant that to allow access to statements of -witnesses given to investigators employed by the defense may infringe upon the right against self-incrimination, the right to effective assistance of counsel or upon the work product privilege. I think these concerns have been largely set to rest by United States v. Nobles, 422 U.S. 225, 95 S. Ct. 2160, 45 L. Ed. 2d 141 (1975). “[T he Fifth Amendment privilege against compulsory self-incrimination, being personal to the defendant, does not extend to the testimony or statements of third parties called as witnesses at trial.” Id., 234. With respect to the work product doctrine and related assistance of counsel claims, the Nobles court held that the work product privilege was qualified and that by presenting his investigator as a witness a defendant waived the privilege with respect to matters covered by such testimony; the investigator’s report to the defense attorney, therefore, was accessible to the prosecutor. Id., 238-40. “Respondent can no more advance the work-product doctrine to sustain a unilateral testimonial use of work-product materials than he could elect to testify in his own behalf and thereafter assert his Fifth Amendment privilege to resist cross-examination on *277matters reasonably related to those brought out in direct examination.” Id., 239-40. As the opinion notes, the federal courts since 1980, pursuant to rule 26.2 of the Federal Rules of Criminal Procedure, permit disclosure of the statements of witnesses who have testified for the defense as well as those who have testified for the prosecution without distinction.
The cause of truth is ill served by imposing a restriction upon the Brown-Hurley rule that heretofore has been understood to apply to both prosecution and defense witnesses. In doing so the majority opinion has created a novel privilege, unwarranted by any constitutional provision, for a defendant to withhold material unquestionably significant in ascertaining whether a witness has testified falsely. In uncovering false testimony of witnesses at a trial a prosecutor should not be placed under a greater handicap than defense counsel.
Accordingly, I dissent from part I of the opinion.